Exhibit 10.1

SEPARATION AGREEMENT AND

RELEASE OF ALL CLAIMS

This Separation Agreement and Release of all Claims (“Release”) is made and
entered into by and between Darlene Schroeder (“Employee”) and Huttig Building
Products, Inc., its affiliates, subsidiaries, related corporations, successors
and assigns (the “Company”) as of this 4th day of October, 2007 (the “Effective
Date”). In consideration of the following promises, the parties agree as
follows:

1. Employee acknowledges that she will separate from employment with the Company
effective as of the earlier of (a) October 4, 2008 or (b) such date as Employee
commences full-time employment with another employer (such date being hereafter
referred to as the “Separation Date”). As of the Separation Date, Employee’s
employment relationship with the Company will end. In connection with Employee’s
separation, the Company and Employee have agreed to settle all matters relating
to Employee’s employment relationship with the Company and its termination.

2. Employee voluntarily terminates and irrevocably resigns from the Company
effective as of the Separation Date, which termination and resignation is hereby
accepted by the Company. Employee’s personnel file will reflect her resignation
as of the Separation Date. As of October 4, 2007, Employee shall automatically
and without taking any further actions be deemed to have resigned from all
officer and director positions then held by her with the Company and all of its
subsidiaries, including all positions held by her with respect to the Company’s
employee benefit plans. Notwithstanding the foregoing, Employee will continue as
an employee of the Company until the Separation Date, although her active
employment will end on October 4, 2007. She will be on paid leave from
October 4, 2007 through the Separation Date (the “Severance Period”). Employee
shall promptly notify the Company in writing if she becomes employed by another
employer prior to October 4, 2008 which notification shall include the amount of
Employee’s new base salary with her new employer. Employee shall not take any
steps that constitute a subterfuge to avoid the reduction of severance provided
for herein.

3. In consideration for the releases and covenants by Employee contained in this
Release, the Company shall, on the terms and conditions hereinafter set forth,
provide to Employee:

 

  (a) During the Severance Period, the Company shall pay Employee 100% of
Employee’s current base salary (her current base salary is $185,000.00 on an
annualized basis). If Employee becomes employed by another employer prior to
October 4, 2008, at a base salary less than Employee’s current base salary, then
the Company shall continue to pay to Employee severance payments equal to the
difference between Employee’s new base salary and Employee’s current base salary
until October 4, 2008. Such amounts will be paid in accordance with the
Company’s regular payroll practices, prorated for any partial payroll periods,
and will be subject to all withholding and deductions currently applicable to
compensation received by an employee as an employee of the Company.

 

  (b) On or promptly following the expiration of the 7-day revocation period set
forth in paragraph 12 of this Release, the Company shall pay Employee the value
of Employee’s accrued, but unused vacation pay for 2007, which is equal to 7
days of pay based on Employee’s current base salary, subject to all withholding
and deductions currently applicable to compensation received by an employee as
an employee of the Company

 

1



--------------------------------------------------------------------------------

  (c) During the Severance Period, Employee will not receive or accrue any paid
time off, such as vacation days or holidays.

 

  (d) During the Severance Period, Employee will have the right to continue to
participate in the Company’s benefit programs (as those programs may exist from
time to time), provided that Employee contributes the same amount for such
benefit coverages as other similarly situated employees (which contributions
will be withheld from the payments provided in paragraph (a) above), and
provided that the Company continues such coverage for active employees.
Notwithstanding the foregoing, during the Severance Period, Employee shall not
be entitled to any coverage under the Company’s short-term or long-term
disability plans or under any Company sponsored life insurance.

 

  (e) Employee shall have the right to continued use of the Company vehicle
(provided that Employee maintains compliance with the Company’s vehicle
policies) currently assigned to Employee, the laptop currently assigned to
Employee and a Company provided cell phone (voice only) until the earlier of
(i) the Separation Date or (ii) the date Employee relocates from the St. Louis,
Missouri area, at which time Employee’s right to use such property shall
terminate and Employee shall be responsible for returning such property to the
Company.

 

  (f) Any stock options and restricted stock granted to Employee under the
Company’s equity incentive plans that are not vested as of October 4, 2007 shall
be forfeited. The stock options granted to Employee under such equity
compensation plans that are vested as of October 4, 2007 shall remain
exercisable for ninety (90) days following the Separation Date.

 

  (g) A statement that the Company’s records shall reflect Employee’s
resignation effective as of the Separation Date, although her active employment
will end on October 4, 2007.

 

  (h) The Company will pay up to $5,000 to the cost of outplacement services
used by Employee during the Severance Period to obtain future employment through
a reputable outplacement firm such as Right Management or Personnel Concerns.

Employee acknowledges that the above payments and benefits are provided to
Employee in consideration and recognition of past services rendered and in
exchange for Employee’s promises and obligations herein. Employee further
acknowledges that such payments and benefit are made in lieu of any and all
payments or benefits that might otherwise be available to Employee arising out
of her employment with the Company (excluding Employee’s non-forfeitable
balance, if any, in the Huttig Deferred Compensation Plan and Employee’s
non-forfeitable rights to her accrued benefits, if any, under the Huttig 401(k)
Plan).

4. In consideration for the foregoing, Employee, Employee’s successors and
assigns, and anyone claiming by or through Employee (the “Employee Parties”)
hereby irrevocably and unconditionally release and forever discharge the
Company, its affiliates, subsidiaries, and related entities, and their
respective owners, directors, officers, employees, agents, successors and
assigns

 

2



--------------------------------------------------------------------------------

(collectively the “Company Parties”) from and against any and all manner of
actions, liability, causes of action, claims, demands, contracts, attorney’s
fees, back pay, claims for personal injury, discrimination, and/or mental
anguish, claims for vacation pay, sick pay, or any other employee benefits,
which any of the Employee Parties now may have or hold or at any time heretofore
had or held, including but not limited to actions arising out of, existing by
reason of, resulting from, or based upon Employee’s employment with Company, or
the separation therefrom, and any employment practice, custom or policy of any
of the Company Parties.

5. In consideration for the foregoing, the Company, its subsidiaries, their
respective successors and assigns, and anyone claiming by or through the Company
or any of its subsidiaries (collectively, the “Releasing Company Parties”)
hereby irrevocably and unconditionally release and forever discharge Employee
and her successors and assigns (collectively, the “Released Employee Parties”),
from and against any and all manner of actions, liability, causes of action,
claims, demands, contracts and attorney’s fees, which any of the Releasing
Company Parties now may have or hold or at any time heretofore had or held,
arising out of, existing by reason of, resulting from, or based upon: Employee’s
employment with Company, the performance of Employee’s duties or the failure of
Employee to properly perform such duties, including, without limitation claims
by any of the Releasing Company Parties against the Released Employee Parties
for indemnification or contribution for liability imposed by third party claims
against the Releasing Company Parties.

6. Employee shall be entitled to the payment and other consideration described
above only if Employee signs this Release and delivers it to the Company within
forty-five (45) days of receipt of this Release and does not revoke this Release
within the revocation period described in paragraph 12 of this Release. Provided
Employee signs and delivers this Release and does not thereafter revoke, the
payment referred to in paragraph 1(a) above shall begin within ten (10) days
after the Company receives this signed Release. By signing this Release and
delivering it to the Company on or before November 19, 2007, the parties
acknowledge that Employee has timely signed and delivered this Release to the
Company.

7. Employee acknowledges and agrees that the claims released and discharged
hereby include, but are not limited to, claims that have been or could be
asserted under: (a) the Missouri Human Rights Act; (b) rights pursuant to
Missouri Revised Statutes §287.780 and §290.140; (c) Title VII of the Civil
Rights Act of 1964, as amended; (d) the National Labor Relations Act, as
amended; (e) the Fair Labor Standards Act, (f) the Employee Retirement Income
Security Act of 1974, as amended; (g) Sections 1981 through 1988 of Title 42 of
the United States Code, as amended; (h) the Civil Rights Act of 1866; (i) the
Civil Rights Act of 1871; (j) the Civil Rights Act of 1991; (k) the Americans
with Disabilities Act of 1990; (l) the Rehabilitation Act of 1973; (m) the False
Claims Act; (n) the Family and Medical Leave Act of 1993; (o) the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, or any replacement acts; (p) the
Immigration Reform Control Act, as amended; (q) the Occupational Safety and
Health Act, as amended; (r) the Workers’ Adjustment and Retraining Notification
Act, as amended; (s) the Older Worker Benefit Protection Act; (t) the Age
Discrimination in Employment Act; (u) the Sarbanes-Oxley Act of 2002; (v) the
Missouri Minimum Wage Law; (w) any other federal, state, municipal, or local
law, constitution, statute, regulation, ordinance, executive order, decision or
common law claim concerning employment, wages, hours of work, labor relations,
employment relations, fair employment practices, fair credit reporting, human
rights, civil rights, service letters, occupational safety and health,
discrimination in employment, or termination of employment including, without
limitation, any claim for wrongful termination, retaliation, or any other aspect
of employment brought under Missouri statutory or common law; any one

 

3



--------------------------------------------------------------------------------

or more of causes of action, complaints, charges, or rights enforceable in any
forum, whether a court or an administrative agency; (x) any claim for vacation,
sick or personal leave pay or payment pursuant to any practice, policy, handbook
or manual of the Company (y) any and all claims for personal injury, emotional
distress, libel, slander, defamation, and other physical, economic, or emotional
injury; (z) any public policy, contract (express, written or implied) except for
this Release, tort, or common law; and (aa) any allegation for any one or more
of the Employee’s indebtedness, claims, damages, causes of action, suits for
legal or equitable relief, costs, attorneys’ fees, or liabilities of every
nature and description and either direct or consequential. Employee does not
hereby waive any rights or claims that may arise after the date Employee signs
this Release. In addition, Employee does not release any claims for medical
treatment for worker’s compensation claims for injuries arising prior to
execution of this Release or for any claim to enforce the terms of this Release.

8. Employee agrees not to disparage the management, employees, business or
products of the Company or any of the Company Parties in any manner. The Company
parties agree not to disparage the Employee Parties or Employee’s family in any
manner.

9. Employee shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company and its customers and suppliers, which shall have been obtained by
Employee during Employee’s employment with the Company and which shall not be or
become public knowledge (other than by acts by Employee or Employee’s
representatives in violation of this Agreement). Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. Following the expiration of the Severance Period, Employee
shall continue to be obligated under this paragraph not to use or to disclose
secret or confidential information of the Company so long as it shall remain
proprietary or protectible as confidential or trade secret information.

10. Employee agrees that, from the date hereof until October 4, 2008, she will
be available to assist the Company as reasonably requested by the Company at
mutually agreeable time(s) regarding activities pertaining to her prior
responsibilities with the Company, and do such other things as are reasonably
requested by the Company to provide for an orderly transition of her employment
responsibilities. In addition, during and after the Severance Period, Employee
agrees to assist the Company, and if necessary to testify through a deposition
or at trial or similar proceeding, with respect to matters related to periods
during which she was employed by the Company. The Company agrees that any
services under this paragraph 10 will be requested in a manner that will not
unreasonably interfere with Employee’s then current employment. Other than
nominal services (i.e., occasional short phone calls, etc.), any services
provided by Employee pursuant to this paragraph 10 shall be compensated at the
rate of $50.00 per hour, less required withholdings.

11. In order to be eligible to participate in this severance program, the
following eligibility requirements must be met: Employee must have been actively
employed in or on an approved leave from a position at the Company’s
headquarters as of October 1, 2007, and Employee must have been informed that
Employee has been selected for participation in the severance program.
Eligibility factors include the Company’s need for cost reduction, other
business needs, efficiencies, and the Employee’s qualifications, skills,
abilities, past performance, productivity, attendance, punctuality, and
seniority. The job titles of the employees included for eligibility in the group
offered the severance program, and their ages, are listed on Exhibit A. The
employees not offered participation in the severance program are listed by age
and position on Exhibit B.

 

4



--------------------------------------------------------------------------------

12. Employee acknowledges that Employee has been advised to seek an attorney for
advice regarding the effect of this Release prior to signing it. Employee also
acknowledges that Employee was offered and was advised that Employee could take
up to forty-five (45) days to study this Release before signing it. Employee
understands that Employee has the right to revoke this Release for seven
(7) days after signing by providing written notification to David Fleisher, Vice
President – Chief Financial Officer at 555 Maryville University Drive, Suite
200, St. Louis, Missouri, 63141. In the event that Employee revokes this Release
during such 7-day period, this Release shall be null and void in its entirety
and all of the Company’s obligations hereunder shall cease immediately.

13. Employee acknowledges that Employee has read the entire contents of this
Release, understands all of its terms, and has executed it voluntarily with full
knowledge of its significance. Employee represents and warrants that no other
consideration has been promised to Employee for executing this Release other
than as described in paragraph 1 above, and that no attorney or counsel is
entitled to any fees as a result of this Release.

 

DARLENE SCHROEDER     HUTTIG BUILDING PRODUCTS, INC /s/ Darlene Schroeder    
By:   /s/ David L Fleisher Signature     Its:   VP & CFO Date: 11/1/07     Date:
  11/1/07

 

5